DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  
“at at least one” should read “at least one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JPS4721663 hereinafter ‘663 in view of Baur US 5,881,026 in further view of Pintus CH 706846.
Regarding claim 1, ‘663 discloses an assembly comprising: - a hairspring (6) , and - at least one fastening part including a collet (1), the collet having a first portion designed to come into contact with the hairspring (4,5), wherein the first portion has two bearing surfaces (4,5), including a first bearing surface (4) and a second bearing surface (5), separated by a slot (see Fig. 1), each of the first bearing surface and the second bearing surface coming into contact with the hairspring (see Figs. 1 and 2), wherein each of the first bearing surface and the second bearing surface is a bearing surface in contact with a same face of the hairspring (see Figs. 1 and 2).
a hairspring made of a paramagnetic alloy, and collet made of titanium, titanium alloy, tantalum, or tantalum alloy.
	‘663 does not disclose the hairspring is a paramagnetic alloy and does not disclose the collet is made of titanium.
However, Baur discloses hairsprings are known to be made out of paramagnetic alloys in order to compensate for temperature variations, see abstract, col. 1 lines 7-17.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the hairspring of ‘663 to be made of the paramagnetic alloy as suggested by Baur because doing so helps to improve the isochronism of the watch.
Furthermore, Pintus discloses collets are known to be made out of titanium grade 1 to 4 or titanium alloy grade 5 [0017].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the collet of ‘663 and Baur to be made of titantum as suggested by Pintus because doing so helps to reduce the weight of the assembly.
Regarding claim 5, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the at least one fastening part includes a second portion designed to come into contact with a balance arbor (2), see ‘663 Figs. 1 and 2.
Regarding claim 6, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the bearing surfaces are arranged substantially perpendicular to a plane of the hairspring and together form an angle, see ‘663 Figs. 1 and 2.
Regarding claim 7, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the bearing surfaces are curved to form portions of a single cylinder of revolution or are made tangential to a single cylinder of revolution, see ‘663Figs. 1 and 2.
Regarding claim 8, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the cylinder of revolution is centered on an axis of the collet, see ‘663Figs. 1 and 2.
Regarding claim 11, ‘663, Baur, and Pintus discloses a manufacturing method for an assembly, the method including: - providing [[a]] the collet, - providing the hairspring, - fastening the collet to the hairspring, see ‘663 Figs. 1 and 2.
Regarding claim 14, ‘663, Baur, and Pintus discloses a clockwork oscillator or clockwork movement or timepiece including an assembly as claimed in claim 1, see ‘663 Figs. 1 and 2.
Regarding claim 15, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the paramagnetic alloy of the hairspring includes at least one of the following elements: Nb, V, Ta, Ti, Zr and Hf, see Baur abstract, col. 1 lines 7-17..
Regarding claim 16, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the paramagnetic alloy of the hairspring includes the elements Nb and Zr with between 5% and 25% by mass of Zr and an interstitial doping agent including oxygen, see Baur abstract, col. 1 lines 7-17..
Regarding claim 17, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the first portion is made of grade 2 titanium or grade 5 titanium, see Pintus [0017].
Regarding claim 19, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the angle formed by the bearing surfaces is in a range of from 1500 to 1790 considered from an axis of the hairspring, see ‘663 Fig. 1.
Regarding claim 20, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the bearing surfaces are arranged substantially perpendicular to a plane of the spiral spring, see ‘663 Figs. 1 and 2.
Regarding claim 21, ‘663, Baur, and Pintus discloses the assembly as described in the paragraphs above, wherein the bearing surfaces are arranged substantially perpendicular to a plane of the spiral spring, see ‘663 Figs. 1 and 2..

Claims 3, 4, 18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘663, Baur, and Pintus in further view of Greiner US 3,121,307.
Regarding claim 3, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus do not disclose, wherein each of the bearing surfaces has, at least one of ends of the bearing surfaces in the direction of the height of the hairspring, a positioning shape extending perpendicular or substantially perpendicular to the respective bearing surface, 
However, Greiner discloses an assembly wherein each of the bearing surfaces has, at least one of ends of the bearing surfaces in the direction of the height of the hairspring, a positioning shape extending perpendicular or substantially perpendicular to the respective bearing surface see Greiner Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘663, Baur, and Pintus as suggested by Greiner to allow the collet to fix the spring in an axial manner through compression.
Regarding claim 4, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus do not disclose, wherein each of the bearing surfaces has, at two of the ends of the bearing surfaces in the direction of a height of the hairspring, respectively a first positioning shape and a second positioning shape, the shapes extending perpendicular or substantially perpendicular to the respective bearing surface
However, Greiner discloses an assembly, wherein each of the bearing surfaces has, at two of the ends of the bearing surfaces in the direction of a height of the hairspring, respectively a first positioning shape and a second positioning shape, the shapes extending perpendicular or substantially perpendicular to the respective bearing surface, see Greiner Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify‘663, Baur, and Pintus as suggested by Greiner to allow the collet to fix the spring in an axial manner through compression.
Regarding claim 18, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus do not disclose wherein the slot extends in the direction of a height of the hairspring over a height greater than the height of the hairspring.
However, Greiner discloses an assembly, wherein the slot extends in the direction of a height of the hairspring over a height greater than the height of the hairspring, see Greiner Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘663, Baur, and Pintus as suggested by Greiner to allow the collet to fix the spring in an axial manner through compression.
Regarding claim 24, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus do not disclose wherein the slot is oriented substantially in a direction of a height of the hairspring
However, Greiner discloses an assembly, wherein the slot is oriented substantially in a direction of a height of the hairspring see Greiner Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘663, Baur, and Pintus as suggested by Greiner to allow the collet to fix the spring in an axial manner through compression.
Regarding claim 25, ‘663, Baur, Pintus, and Greiner further disclose the assembly, wherein the slot is oriented substantially in the direction of the height of the hairspring see ‘663 Figs. 1 and 2 and Greiner Figs. 1 and 2.

Claims 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘663, Baur, and Pintus in further view of Lambert US 2005/0219957.
Regarding claim 9, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus as described in the paragraphs above do not disclose the collet includes at least one stop.
However, Lambert discloses an assembly, wherein the collet includes at least one stop. see 14, 16, 18, Fig. 1 [0021].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘663 as suggested by Lambert because doing so helps protect the collet during oscillations of the balance.
Regarding claim 22, ‘663, Baur, Pintus, and Lambert as described in the paragraphs above disclose the assembly, wherein the collet includes from two to five stops, distributed angularly about an outer periphery of the collet, see 14, 16, 18, Fig. 1 [0021].
Regarding claim 23, ‘663, Baur, Pintus, and Lambert as described in the paragraphs above disclose the assembly, wherein the stops are distributed regularly about the outer periphery of the collet. see 14, 16, 18, Fig. 1 [0021].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘663, Baur, and Pintus in further view of Aeschlimann US 3,868,490.
Regarding claim 13, ‘663, Baur, and Pintus disclose the assembly as described in the paragraphs above.
‘663, Baur, and Pintus as described in the paragraphs above do not disclose the fastening step is performed by laser welding.
However, Aeschlimann discloses a method of fastening a hairspring to a collet where the fastening step is performed by laser welding, see col. 3 lines 63-68.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘663, Baur, and Pintus to laser weld the spring as suggested by Aeschlimann because doing so allows the spring to be fastened to the collet without causing deformation of the spring.                                              

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844